 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      TERRY HURLEY,
                                                              CASE NO. 3:21-cv-05473-MJP
11                              Plaintiff,
                                                              ORDER TO SHOW CAUSE
12              v.

13      EMERALD QUEEN CASINO,

14                              Defendant.

15

16          The District Court has referred plaintiff’s in forma pauperis (“IFP”) motion to the

17   undersigned. See Dkt. 1.

18          Plaintiff has not completed the “Declaration and Application to Proceed In Forma

19   Pauperis” in a manner that allows the Court to determine whether he qualifies financially to

20   proceed IFP. The only information that plaintiff provides to the Court is his monthly salary—

21   and it is unclear whether his monthly salary is $1,500 or $15,000. Dkt. 1, at 1. Moreover,

22   plaintiff has not filled out the rest of the form, including indicating other money he has received

23   over the last year, amounts of cash on hand or in his bank accounts, other assets, and his monthly

24


     ORDER TO SHOW CAUSE - 1
 1   expenses. Without this information, the Court cannot determine whether plaintiff qualifies

 2   financially to proceed IFP.

 3           The Court also observes that plaintiff’s proposed complaint lists only plaintiff’s address

 4   and the name of the defendant and includes no information about plaintiff’s allegations. The

 5   proposed complaint also does not include plaintiff’s date of signature, which is improper. Dkt.

 6   1-1, at 6. Plaintiff has essentially submitted a blank copy of this Court’s form complaint for a

 7   civil case. Such a complaint would be subject to dismissal, even if plaintiff paid the $402 filing

 8   fee or obtained permission to proceed IFP and a waiver of the filing fee.

 9           Therefore, the Court declines to rule or issue a report and recommendation on the IFP

10   motion at present. Instead, the Court grants plaintiff until August 6, 2021, to file an amended

11   IFP application and to provide the Court with an amended proposed complaint that explains the

12   basis for plaintiff’s claims against defendant and that is signed and properly dated. The amended

13   proposed complaint should be complete in itself and should not rely on other documents to set

14   forth the allegations of this lawsuit.

15           Failure to comply with this show cause order will result in dismissal of this matter

16   without prejudice for failure to comply with a Court order.

17           The Clerk’s Office shall note plaintiff’s IFP motion (Dkt. 1) for consideration on August

18   6, 2021; shall update the docket to reflect that the response to this Order is due on or before

19   August 6, 2021; and shall send a copy of this Order, the form for seeking permission to proceed

20   IFP in a civil case, and the civil complaint form for non-incarcerated plaintiffs to plaintiff.

21           Dated this 6th day of July, 2021.

22

23
                                                            A
                                                            J. Richard Creatura
                                                            Chief United States Magistrate Judge
24


     ORDER TO SHOW CAUSE - 2
